332 S.W.3d 859 (2010)
Eugene L. COODY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71190.
Missouri Court of Appeals, Western District.
October 5, 2010.
*860 Susan E. Summers, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JOSEPH M. ELLIS, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.
Prior report: 240 S.W.Sd 734.

Order
PER CURIAM:
Eugene L. Coody appeals from the judgment of the Circuit Court of Jackson County, Missouri ("motion court") denying, after evidentiary hearing, his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15. Coody claims that the motion court erred in refusing to grant his motion because he successfully established that his trial counsel was ineffective in that she failed to call an alibi witness at his trial. We affirm the judgment of the motion court. Rule 84.16(b).